Inasmuch as Judges Miller and Gronna hold that portions of chapter 110, Sess. Laws 1939, p. 150, entitled "Recodification Act," are constitutional *Page 500 
and separable from the unconstitutional portion, it is beyond the power of the remaining three members of the court to declare such constitutional provisions void, even though we do not agree with them. Section 89 of the Constitution as amended provides "that in no case shall any legislative enactment or law of the state of North Dakota be declared unconstitutional unless at least four of the judges shall so decide." State ex rel. Sathre v. Board of University  School Lands, 65 N.D. 687, 262 N.W. 60; Daly v. Beery, 45 N.D. 287, 178 N.W. 104; Wilson v. Fargo, 48 N.D. 447, 186 N.W. 263.
We deem it, however, proper to point out why we are of the opinion that the whole of said chapter 110 is unconstitutional.
While the presumption is in favor of the constitutionality of a statute enacted by the legislature, yet it is especially incumbent upon the courts to consider with care and deliberation such laws as attempt to add to the powers and duties of the court and to interpret them in the light of the Constitution with the same strictness as laws concerning the other departments of government. The makers of the Constitution wisely divided the government into three branches, legislative, executive, and judicial, and assigned definite, exclusive duties to each. See §§ 25, 71, 85. Also State ex rel. Standish v. Boucher, 3 N.D. 389, 58 N.W. 142, 21 L.R.A. 539. It is clear they intended to keep the supreme court free from administrative and legislative duties and above all political or personal bickering such as is often involved in making appointments. They emphasized this by enacting § 96: "No duties shall be imposed by law upon the supreme court or any of the judges thereof, except such as are judicial, nor shall any of the judges thereof exercise any power of appointment except as herein provided." This provision is found in the Constitutions of only two other states, Pennsylvania and Wyoming. Then § 21 reads: "The provisions of this Constitution are mandatory and prohibitory unless, by express words, they are declared to be otherwise." That construed with § 96 is a mandate to the legislature not to impose anything but judicial duties on the supreme court, and a prohibition on the court to make any appointments except such as are provided in the Constitution. State ex rel. Young v. Brill, 100 Minn. 499, 111 N.W. 294, 639, 10 Ann. Cas. 425; Kermott v. Bagley, 19 N.D. 345, 124 N.W. 397; Glaspell v. Jamestown, 11 N.D. 86, 88 N.W. 1023. *Page 501 
Provision was made in § 93 for the appointment by the judges of the court of a clerk and a reporter. No other provisions are made in the Constitution for appointments by the supreme court or the judges thereof, excepting the provision in the late initiated constitutional amendment making the chief justice a member of the commission nominating the board of higher education.
It is true that the authorities generally hold that the judiciary, as well as the other departments of government, may employ such assistants as are necessary to carry out the duties of that department. It would be seriously handicapped in carrying out its functions if that were not within its powers. Under that theory, undoubtedly, the appointment of a state law librarian, as provided in § 737a1, 1925 Supplement, and of bailiff, as provided by § 741, Comp. Laws 1913, and of stenographers, as provided by § 717, Comp. Laws 1913, and even the appointment of the state bar board, as provided by, § 782, Comp. Laws 1913, have been made by the supreme court. All these are employees of the court and their duties are entirely in furtherance of the functions of the judiciary. Their work is such as the court itself could perform under its constitutional authority, and it is only such work that can be assigned to employees of the court. In fact, such appointments could probably be made under the inherent constitutional powers of the court without legislation.
The practice of the supreme court in the past in making appointments under these sections, however, should not be construed as authority in determining the question here in issue. The validity thereof has never been raised and the above theory supports it. The duties of the commission here proposed are quite different, and as hereinafter shown some of them at least not such as may be performed by the court itself. If a practical construction is to be considered, the fact that the legislatures in the past have always assigned the duty of revision and recodification to other departments than the judiciary is more in point than this practice of the supreme court.
It is undoubtedly true that a revision would be of great benefit not only to the courts, but to the legal profession. However, it would also be of fully as much benefit to both the executive and legislative departments. It does not seem, therefore, to be exclusively in furtherance of the duties of the court nor for that reason judicial. *Page 502 
The primary duty of the court is to interpret the law as bearing upon acts already committed. State ex rel. Miller v. Taylor, 27 N.D. 77, 87, 145 N.W. 425; State ex rel. Standard Oil Co. v. Blaisdell, 22 N.D. 86, 132 N.W. 769, Ann. Cas. 1913E, 1089; Cooley, Constitutional Law, 8th ed. 184. The making of court rules is in furtherance thereof. So the superintendence of the bar is also an aid to the court in carrying out its duties. The writing of the law is entirely beyond that duty and exclusively within the province of the legislature itself. State ex rel. Rusk v. Budge, 14 N.D. 532, 105 N.W. 724. In § 3 of the act here in question it is attempted to assign to a commission selected by the court the duty to revise the laws of the state; to eliminate all statutes repealed or inoperative, or special or limited in nature; to reconcile all inconsistencies, eliminate duplications, restate all confusing language; to harmonize statutory and declaratory law; to revise all laws so as to make a perfect, complete and consistent code of laws. That is a general assignment to restate the law. It is an assignment to do something that is not necessary for the primary performance of the judicial function; namely, the application of the law to concrete facts. That this assignment is not judicial is impliedly admitted in chapter 110 in that the other duties of the commission are required to be performed under the supervision and direction of the supreme court, while no such provision is made in § 3.
The supreme court derives all its powers from the Constitution. 12 C.J. 873. No duties can be assigned to the court that it, under its judicial powers granted by the Constitution, could not perform without specific legislative assignment. The legislature can give no new powers to the supreme court. The test, therefore, is whether the duties imposed by this act are such as the court could perform under its general powers. Application of that test to the duties proposed in this law shows how far afield this legislation goes. Everyone will agree the court cannot legislate. In fact, the most severe criticism on the courts is the charge that they revise the law in some of their interpretations of the statutes. Yet here it is proposed that employees of the court, who as such can only do what the court itself could do, rewrite the whole set of codes.
But it is argued that because § 4 of the act provides that the proposed code shall not become effective until enacted by the legislature, *Page 503 
that indicates there was no intent to vest legislative powers in the judiciary. The final enactment is only one step in the legislative process. The drafting is a prior step usually assigned to a legislative committee but here assigned to this commission. It may be assumed, however, that the proposed codes, with perhaps minor alterations, will be enacted. That is the whole purpose of the legislation. When enacted the resulting codes will be laws written, or at least worded, by this commission even if enacted by the legislature. Granting that this writing of the laws is not required to be under the supervision of the supreme court, yet chapter 110 provides not only that a commission be appointed by the supreme court, but the salary of its members and employees is to be fixed by the court, and the members and employees are subject to be discharged by the court without cause. Its experts and assistants are employed under supervision of the court. It is safe to assume that the commission and its employees will be entirely under the domination of the court. Later, when litigation arises under the provision of the new codes, it would become the duty of the supreme court to pass upon laws actually written by a commission under its domination and control. This seems too much like having the court pass on its own acts. It puts into the hands of the court, not only the interpretation of law, but also the writing thereof. It seems to the majority of the court to be a clear invasion of the principle of separation of the powers of government, and to be prohibited by the Constitution.
If, on the other hand, it be considered that the Recodification Act makes the code revision commission a body with powers in excess of and separate from the judiciary, to which a legislative duty may be assigned, then new officers are created who are not the employees or agents of the supreme court. 46 C.J. 922, Mechem, Public Officers, § 4. In support of that is § 7 which provides for the members of the commission to take an oath of office. In such case it appears to the majority of the court that the provision against appointment by the judges contained in § 96 applies. Furthermore, appointment to office is an executive rather than a judicial function. The Wisconsin case, Re Revisor of Statutes, 141 Wis. 592, 124 N.W. 670, 18 Ann. Cas. 1176, is cited in support of the authority of the court to make such appointment. The Wisconsin Constitution, however, had no provision similar to our § 96, and Judge Winslow's prevailing opinion in that *Page 504 
case sustains such appointment only because "the Constitution does not otherwise direct." As our Constitution does direct that the judges of the supreme court have no power of appointment, the Wisconsin case is not in point.
The respondent contends that as long as some of the duties of the commission, such as the making of court rules, as provided in § 2, are judicial, these other and legislative duties may be assigned to it by the legislature. Minnesota cases are cited to support that. Alexander v. McInnis, 129 Minn. 165, 151 N.W. 899; State ex rel. Jonason v. Crosby, 92 Minn. 176, 99 N.W. 636. The Minnesota Constitution has no provision similar to our § 96 prohibiting the assignment of nonjudicial duties to the court. A close examination of these cases, however, shows that this has been done because the legislative and judicial duties in those cases are intermixed, and in the Crosby Case it is said: "Perhaps few, if any, cases are to be found, however, where statutes imposing purely legislative duties and powers upon the courts have been upheld. . . ."
We are agreed that § 9 of the Recodification Act providing for the printing of the report of the commission imposes upon the supreme court administrative duties not connected with the functions of the judiciary and that, therefore, said section is unconstitutional. Judges Miller and Gronna hold, however, that the said section is separable from the rest of the enactment and that the intent of the legislature in passing the Recodification Act is attained even without that section. The majority of the court believe that, in addition to § 9, § 8, giving the court power over the contracts and disbursements provided for in the act, is unconstitutional for the same reason and that the appointment provided by § 1 and the powers authorized by § 3 are also unconstitutional; that when those sections of the law are considered together with § 9 the intention of the legislature in enacting the law is nullified and therefore the whole chapter void. 11 Am. Jur. 834-860, Constitutional Law. The enactment is entitled "Recodification Act." The title provides for a recodification and revision of the laws. It is clear that the main purpose of the act was to secure such revision. When those portions of the law are held unconstitutional, there is not enough left to hold that the intention of the legislature in passing the act is attained. *Page 505 
For the reasons stated above, the majority of the court are of the opinion that chapter 110 of the Session Laws of 1939 is unconstitutional.
SWENSON and JANSONIUS, Dist. JJ., concur.